ORDER

PER CURIAM.
Defendant, Brenda Wunderlich, appeals her conviction following a jury trial, for criminal nonsupport, Sec. 568.040, RSMo 1994, for which she was sentenced to two years imprisonment. We affirm.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).